DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/26/2022 has been entered.  Claims 1-15 remain pending.  Claim 15 was previously withdrawn.  Claims 16-20 have been added.
	Each of the previous 35 USC 102(a)(1) and 35 USC 103 rejections are withdrawn in light of Applicant’s amendment.  The previous non-statutory double patenting rejection is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (US 3,407,247) in view of Amin-Sanayei (WO 2016/149238 A1).
Regarding claims 1-4, 9, 16, and 17, Reinhardt discloses a two stage process for producing fluoroolefin copolymers useful in making paints, lacquers and similar finishes comprising (a) polymerizing a monomer such as methyl acrylate, acrylonitrile, vinyl acetate, or acrylamide in an aqueous emulsion in the presence of a polymerization initiator (The resulting polymer is a polymer comprising units based on a fluorine-free monomer and may be a homopolymer);  and (b) reacting the prepolymer so formed with a fluoroolefin compound by adding the fluoroolefin compound to the prepolymer mixture (C1/L12-20, C1/L71-C2/L24).  The fluoroolefin includes tetrafluoroethylene (C3/L28-36).  The concentration of monomers in the first stage is not critical (C2/L42-47).
	However, Reinhardt does not disclose a proportion of the polymer is from 0.001 to 0.050 mass%.  Amin-Sanayei teaches from 0.1 to 25 wt% of a low molecular weight functional chain transfer agent based on the total amount of monomer which overlaps the claimed range and 2-CH-(X)-R)y where y is an integer of between 2 to 1000, X is a linking group including a covalent bond and R is a functional group such as ether, ester, or amide group (P4/L4-19).  The functional chain transfer agent includes esterified polyacrylic acid (P4/L11-19).   Reinhardt and Amin-Sanayei are analogous art concerned with the same field of endeavor, namely modified fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the amount of the prepolymer per the teachings of Reinhardt in the amount per the teachings of Amin-Sanayei, and the motivation to do so would have been as Amin-Sanayei suggests controlling the fluoropolymer molecular weight as well as improving properties to the fluoropolymer (P2/L24-27).  The improved properties includes providing sites for further reaction, including crosslinking, enhancing the hydrophilicity of the fluoropolymer, and improving adhesion of the fluoropolymer to a variety of substrates (P7/L9-22).
	Regarding the overlapping range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claims 5-6 and 18-19, Reinhardt discloses the dispersing agents include sodium lauryl sulfate or polyglycol ethers which are fluorine-free surfactants (C2/L64-C3/L5).
	Regarding claim 7, Reinhardt does not disclose an amount of the fluorine-free surfactant in the aqueous medium, as expressed as a proportion to the total amount of tetrafluoroethylene which is supplied during the polymerizing of tetrafluoroethylene is from 0.01 to 0.50 mass%.  
	Regarding claim 10, Reinhardt discloses 0.6 parts of potassium persulfate as in the initiator and 75 parts of a fluoroolefin as shown in Example 1.  Based on calculations, the amount of the initiator is 0.8 wt% to the total amount of the fluoroolefin.  Reinhardt discloses 0.6 parts of potassium persulfate as the initiator and 50 parts of a fluoroolefin as shown in Example II.  Based on calculations, the amount of the initiator is 1.2 wt% to the total amount of tetrafluoroethylene.
	However, Reinhardt does not disclose tetrafluoroethylene is polymerized by adding a polymerization initiator to the aqueous solution in which the fluorine-free monomer is polymerized.  Additionally, Amin-Sanayei teaches after the fluoromonomer is added, a free radical initiator is introduced to the reactor with suitable flow rate to maintain proper polymerization rate (P6/L21-P7/L7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the initiator to the aqueous solution in which the fluorine-free monomer is polymerized as per the teachings of Amin-Sanayei, and the motivation to do so would have been as Amin-Sanayei suggests to maintain proper polymerization rate (P6/LL21-P7/L7).
Regarding claim 11, Reinhardt does not disclose the polymerizing of tetrafluoroethylene is carried out while supplying tetrafluoroethylene to a polymerization system.  Additionally, 
However, Reinhardt does not disclose a fluorine-free surfactant is added to the polymerization system between the initiation and termination of the supply of tetrafluoroethylene.  In respect to the order of steps in order to add the fluorine-free surfactant, similar properties would be expected. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  See MPEP § 2144.04 (IV) (C).
	Regarding claim 14, Reinhardt discloses the copolymer product is recovered from the emulsion by coagulation of the polymer (C3/L59-51).
	Regarding claim 20, Reinhardt does not disclose the particles of the modified polytetrafluoroethylene have an average primary particle size of from 0.10 to 0.50 m.  Additionally, Amin-Sanayei teaches the particle size of the polymer is from 50 to 250 nm (0.050 to 0.250 m which significantly overlaps the claimed range (P5/L11-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the particle size as per the teachings of Amin-Sanayei, and the motivation to do so would have been the particle size improves stability in the dispersion.

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (US 3,407,247) in view of Amin-Sanayei (WO 2016/149238 A1) as applied to claims 1 and 9 above in view of Durali (US 2009/0221776 A1).
Regarding claims 8 and 12-13, Reinhardt discloses the method as shown above in claims 1 and 9.
	However, Wu does not disclose a stabilizing aid.  Reinhardt teaches the addition of a paraffin wax or hydrocarbon oil [0042].  As shown in Example 8, the paraffin wax is added before initiation of polymerization of the fluoromonomer.  Reinhardt and Durali are analogous art concerned with the same field of endeavor, namely polymerization of fluorinated monomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the paraffin wax or hydrocarbon oil as per the teachings of Durali, and the motivation to do so would have been as Durali suggests minimizing or preventing polymer adhesions to the reactor components [0042].  
In respect to claims 12-13, the order of steps in order to add the paraffin wax is obvious.    In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  See MPEP § 2144.04 (IV) (C).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The following comment(s) apply:

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767